Title: To George Washington from Major General Philip Schuyler, 16 April 1778
From: Schuyler, Philip
To: Washington, George



Sir
Albany April 16th 1778

Your Excellency’s Letter with the Resolve of Congress it inclosed have been laid before a Board of Commissioners of Indian Affairs convened for that purpose—The Result of their Deliberations will appear from a Copy of the Minutes of their proceedings which I do myself the Honor to inclose together with Copies of the papers referred to—I have the Honor to be &c.

Ph: Schuyler

